U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52940 American Nano Silicon Technologies, Inc. (Name of Registrant in its Charter) California 33-0726410 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) c/o 100 Wall Street, 15thFloor, New York, NY 10005 (Address of Principal Executive Offices) Issuer's Telephone Number: (212) 232-0120 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No_ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company _X_ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX As of May 13, 2010, 28,726,553 shares of common stock, par value $.001 per share, were outstanding. PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AMERICAN NANO-SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Expressed in US dollars) March 31, 2010 September 30, 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $17,155 and $-, respectively, Inventory Advance to suppliers Other receivables - Other receivables - related parties Employee advances Total Current Assets Property, plant and equipment, net Land use right, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Taxes payable Accrued expenses and other payables Due to related parties - Derivative liability-Option - Total Current Liabilities Long-term liability Construction security deposits Long term Loans Due to related parties Derivative liability-Warrants - Total Liabilities Stockholders' Equity Common stock, $0.0001 par value, 200,000,000 shares authorized;28,726,553 and26,578,767 issued and outstanding at March31, 2010 and September 30, 2009, respectively, Additional paid-in-capital Accumulated other comprehensive income Retained Earnings ) Total Stockholders' Equity Noncontrolling interest Total Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 AMERICAN NANO-SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (Expressed in US dollars) For the three months ended For the six months ended March31, March31, Revenues $ Cost of Goods Sold Gross Profit Operating Expenses Research and development expense - - Selling, general and administrative Income before other Income and (Expenses) Other Income and (Expense) Interest income (expense) - ) ) ) Loss on private placement ) - ) - Change of fair value of derivative liabilities - - Impairment loss from fixed assets ) - ) - Other income (expense) - ) - ) Total other expense ) IncomeBeforeIncome Taxes ) ) Provision for Income Taxes Net income ) ) Less: net income attributable to the noncontrolling interest Net Income attributable to American Nano Other comprehensive income (loss) Foreign Currency translation adjustment Comprehensive Income $ ) $ $ ) $ Basic earnings per share $ ) $ $ ) $ Diluted earnings per share $ ) $ $ ) $ Basic weighted average number of common shares Diluted weighted average number of common shares The accompanying notes are an integral part of these condensed consolidated financial statements 3 AMERICAN NANO-SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Expressed in US dollars) For the six months ended March 31 Cash Flows From Operating Activities: Net income (loss) $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Bad debt expense - Loss on private placement Change of fair value of derivative liabilities - Impairment loss from fixed assets Depreciation and amortization Stock issued for service - Changes in operating assets and liabilities: (Increase) decrease in - Accounts receivable and other receivables ) Inventory Employee advances ) ) Advances to suppliers ) ) Related party receivables ) Increase (decrease) in - Accounts payable ) ) Construction security deposits ) ) Advance from customers - ) Tax payable ) - Accrued expenses and other payables ) Cash provided by Operating Activities Cash Flows From Investing Activities: Additions to property and equipment ) ) Additions to construction in process ) ) Cash used in investing activities ) ) Cash Flows From Financing Activities Proceeds from issuance of stock - Proceeds from related party loans Repayment from long term loans, net ) ) Cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents (9
